WARD, Judge.
Alvin R. Hoffman was charged by bill of information on August 20, 1991, with possession of cocaine. At his arraignment on August 23, 1991, he pled not guilty. The trial court found probable cause and denied the Motion to Suppress the Evidence on August 30, 1991. A six-member jury found him guilty of attempted possession of cocaine on September 12, 1991. He was sentenced on September 19, 1991, to serve two years at hard labor. He now appeals, asking this court to review the record for errors' patent.
NOPD Officer Kevin Imbraguglio was wearing plain clothes and driving an unmarked car in the 2000 block of LaSalle Street on July 30, 1991, at about 10:30 P.M., when he saw a man holding a towel in his right hand. As soon as the man saw the officer’s car, he walked between two *1079parked ears and dropped the towel. Imbra-guglio stopped the man and his partner picked up the towel which contained two bags of cocaine.
Alvin Hoffman testified that he was merely walking down the street when the police stopped him and asked him who had drugs around there. He acknowledged he had a towel but said that there were no drugs in it. The nineteen year old defendant also admitted to previous convictions for possession of cocaine, resisting arrest and for possession of a concealed weapon.
Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and as interpreted by this Court in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir. 1990). Counsel’s detailed review of the procedural history of the case and the facts of the ease indicate a thorough review of the record. Counsel has moved to withdraw because he believes, after a conscientious review of the record, that there are no non-frivolous issues to be raised on appeal. Counsel has reviewed all available transcripts and has found no trial court rulings which arguably support the appeal. A copy of the brief was forwarded to the appellant, and this Court informed the defendant that he had the right to file a brief on his own behalf. He has not done so.
To comply with State v. Benjamin, this Court has performed an independent, thorough review of all the pleadings filed in the district court, all minute entries of the district court proceedings, the bill of information and all transcripts contained in the appeal record. The defendant was properly charged by bill of information with a violation of LSA-R.S. 40:967 and the bill was signed by an assistant district attorney. The defendant was present and represented by counsel at arraignment, all hearings, trial and sentencing. The State proved every element of attempted possession of cocaine beyond a reasonable doubt. The sentence of two years at hard labor is legal in all respects. Our independent review reveals no non-frivolous issues and a review of all transcripts contained in the appeal record reveals no trial court ruling which arguably supports the appeal. Accordingly, the defendant’s conviction and sentence are affirmed. Appellant counsel’s motion to withdraw is granted.
AFFIRMED.